Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	Applicants’ response to the Restriction Election Requirement dated 7/22/2020 is acknowledged. Applicants have elected without traverse, as the species for “conditions,” myocardial inflammation; and as the species for "fatty acids," (E)-l0-acetyltetradec-9-enoic acid. The restriction requirement is made Final. 
	Claims 1-25 are pending. Claims 1-4, 6, 10-18, 22-25 read on the elected species. Claims 5, 7-9, 19-21 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-4, 6, 10-18, 22-25 and are herein acted on the merits. The claims are examined to the extent that they read on the elected species. 
Application Priority
This application filed 10/31/2019 is a continuation of 15698075, filed 09/07/2017, 15698075 is a division of 13611112, filed 09/12/2012, U.S. 9790167, 13611112 is a continuation of 12433130, filed 04/30/2009, 12433130 Claims Priority from Provisional Application 61049649, filed 05/01/2008.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 10-18, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical composition of select compounds (See US 9790167, claims), (E)-10-nitro-pentadec-9-enoic acid (prior art) does not reasonably provide enablement for the treating of a condition with the unsaturated or polyunsaturated fatty acid as in the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
	Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApis 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or 
(1, 5) The nature of the invention and the Breadth of the Claims:
The instant claim 1 is to a method for treating a condition comprising administering an effective amount of an unsaturated or polyunsaturated fatty acid having one or more electron withdrawing group associated with at least one double bond with the proviso that the electron withdrawing group is not nitro (-N02) or a pharmaceutically acceptable salt thereof to a subject in need of treatment.
	The instant claim 14 is to a method for treating a condition comprising administering an effective amount of a non-naturally occurring, unsaturated or polyunsaturated fatty acid having one or more electron withdrawing group or a pharmaceutically acceptable salt thereof to a subject in need of treatment.
	The scope of the claims are broad in regards to (i) to the number of compounds to be used in the method (ii) conditions to be treated. The instant claims encompass hundreds of compounds to be used in the method, which are structurally distinct (based on the unsaturation or polyunsaturation and electron withdrawing groups). The electron withdrawing groups include but not limited to: aldehyde (-COH), acyl (-COR), carbonyl (-CO), carboxylic acid (-COOH), ester (-COOR), halides (-Cl, -F, -Br, -I), fluoromethyl (-CFn), allyl fluoride (-CH=CHCH2F), cyano (-CN), sulfoxide (-SOR), sulfonyl (-SO2R), sulfonic acid (-SO3H), and 10, 20, and 30 ammonium (-NR3+), wherein R is a hydrogen, methyl or C2-C6 alkyl. 

As to conditions to be treated, there are thousands of conditions or diseases or disorders that affect the humans and animals (See A to Z list of common illnesses and conditions, https://www.nhsinform.scot/illnesses-and-conditions/a-to-z). In fact, there are more than hundred different types of cancers. The conditions to be treated include autoimmune conditions, neurodegenerative diseases, cancers, tumors, cardiovascular conditions, inflammatory disorders, skin disorders, bacterial infections, viral infections etc. 
The dependent claims 13, 25 include conditions to be treated, arterial stenosis, burns, hypertension, obesity, neurodegenerative disorders, skin disorders, arthritis, autoimmune disease, autoinflammatory disease, lupus, Lyme's disease, gout, sepsis, hyperthermia, ulcers, enterocolitis, osteoporosis, viral or bacterial infections, cytomegalovirus, periodontal disease, glomerulonephritis, sarcoidosis, lung disease, chronic lung injury, respiratory distress, lung inflammation, fibrosis of the lung, asthma, acquired respiratory distress syndrome, tobacco induced lung disease, granuloma formation, fibrosis of the liver, graft vs. host disease, postsurgical inflammation, coronary and peripheral vessel restenosis following angioplasty, stent placement or bypass graft, acute and chronic leukemia, B lymphocyte leukemia, neoplastic diseases, arteriosclerosis, atherosclerosis, myocardial inflammation, psoriasis, immunodeficiency, disseminated intravascular coagulation, systemic sclerosis, amyotrophic lateral sclerosis, multiple sclerosis, Parkinson's disease, Alzheimer's disease, 
Applicants’ have elected myocardial inflammation for examination. Myocarditis (myocardial inflammation) is an inflammation of the heart muscle (myocardium). Myocarditis can affect the heart muscle and the heart's electrical system, reducing the heart's ability to pump and causing rapid or abnormal heart rhythms (arrhythmias).
(2) The state of the art: 
It is known in the art that nitrated lipids can be used to treat inflammation such as renal inflammation, sick cell disease, or pulmonary inflammation in a subject (see e.g., U.S Patent No. 7,776,916 B2 or 9,295,678 B2). However, it is not known in the art that the unsaturated or polyunsaturated fatty acids as claimed can be used to treat myocardial inflammation as claimed. Furthermore, several of the compounds encompassed by the scope of the claims are novel compounds (see parent Application No. 13/611,112, now U.S. Patent No. 9,790,167 B2). The instantly claimed species for examination, (E)-l0-acetyltetradec-9-enoic acid is a novel compound. 
In short, the art recognizes administering nitrated lipids for treating inflammation, etc., but not administering the claimed compounds for treating any condition as claimed and specifically the use of the elected compound in the treatment of hundreds of diseases including the elected disease, myocardial inflammation. 
As per Mayo, myocarditis treatment focuses on the cause and the symptoms, such as heart failure, the drugs to reduce heart’s workload include ACE inhibitors, 
(3) The relative skill of those in the art: 
The skill of one of ordinary skill in the art is relatively high, i.e., Ph.D. and MD. level technology.
(4) Predictability of the art: The prior art does not teach a method of treating myocardial inflammation with the claimed fatty acids. Although nitrated lipids are known for treating certain conditions such as inflammation, there is nothing in the prior art that indicates that myocardial inflammation is able to be treated with the claimed compounds. Thus, there is little predictability in the art regarding treatment of myocardial inflammation with the claimed compounds.
(6) The amount of direction provided by the inventor: 
There is nothing in the specification that would indicate that the current invention is able to treat myocardial inflammation. While the specification generally describes the compounds encompassed by the instant invention (see pages 14-25, sections [0039]-[0057]), the specification merely mentions myocardial inflammation amongst a laundry list of diseases and conditions (see page 25, section [0058]). Specific guidelines for administering the claimed fatty acids to treat myocardial inflammation is not provided. Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to carry out the claimed invention.
As per Marchant, inflammatory processes underlie a broad spectrum of conditions that injure the heart muscle and cause both structural and functional deficits. There are 4 common forms of myocardial inflammation: myocardial ischemia and 
In summary, there are at least 4 forms of myocardial inflammation and the disease is a polymorphic disease characterized by great variability in clinical presentation and evolution. However, there is no guidance provided to how the fatty acids as in the instant claims would treat the elected condition. 
(7) The presence or absence of working examples: 
Applicant does not describe any examples for the treatment of myocardial inflammation. Instead, Applicants provide examples for the preparation of (E)- and (Z)-9-nitro-octa-9-enoic  acid.  Applicant do not provide any data or examples for the preparation of other fatty acids within the scope of the claim. Moreover, Applicant supplies no treatment examples of any kind.
Overall, applicant fails to provide examples indicating that the instant method can treat myocardial inflammation in a patient. Therefore, the practitioner would turn to trial and error experimentation to practice the claimed method of treating myocardial inflammation without guidance from the specification or the prior art.
(8) The quantity of experimentation: In the instant case, there is a substantial gap between the disclosure of the prior art and the treatment myocardial inflammation with the instantly claimed unsaturated or polyunsaturated fatty acids. Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to bridge this gap. In order to utilize the methods as claimed, the skilled artisan would be presented with an unpredictable amount of experimentation to determine, for example, the fatty acid within the claim scope that could treat myocardial inflammation, if any. 
Additionally, an undetermined number of experimental factors utilizing a system for treating myocardial inflammation in a patient would have to be resolved by the practitioner and/or the patient. These factors are not sufficiently discussed in the specification to provide guidance to utilize the invention as claimed.
In the instant case, an impermissible burden of undue experimentation is necessary to resolve an effective system for the treatment of a myocardial inflammation with the claimed unsaturated or polyunsaturated fatty acids. An exhaustive study would have to be conducted, with the extremely broad number of fatty acids encompassed by the instant claims, possibly several more times with each study under slightly different conditions. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license. It is not a reward for a search, but compensation for a successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not vague intimations of general ideas that may or may not be workable."




				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627